DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.
Claims 1-2, 50-51, 54-59 and 61-79 are pending.  Claims 61, 66-67 and 70 are withdrawn.
Claims 1-2, 50-51, 54-59, 71-74 stand rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Dai et al.
Claims 1, 62-65, 68-69, 75-78 stand rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Dai et al in view of Hamilton et al.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 50-51, 54-59, 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (WO Patent 2014/153154 (already of record)) in view of Dai et al (Natural deep eutectic solvents as new potential media for green technology (already of record)).
To further advance the prosecution of this invention, Bowen (US Patent Application 2016/0023032 (already of record)) which is an English equivalent of WO Patent 2014/153154 will be used in this rejection
Regarding claims 1-2, 50-51, 54-59, 71-74, Bowen teaches an aqueous firefighting composition concentrate comprising at least one polysaccharide gum and at least one surfactant.  The composition is advantageously substantially free of any organofluorine compounds (Paragraph 5).  Bowen further teaches 0.2-7%by weight of polysaccharide gum such as xanthan, alginates and agar (which satisfies claimed 0.43-10wt% and 0.43-2.4wt% of polysaccharide gum and xanthan gum (Paragraphs 29-30).  Bowen further teaches the total surfactant is used in the amount of 1-25% by weight and examples of nonionic surfactants include alkyl polyglucosides (which satisfies claimed 5-40wt% of surfactant) (Paragraphs 31, 34).  Bowen further teaches the concentrate can contain a solvent that enhances solubility of one or more components in the mixture in the amount of 5-20% by weight (Paragraph 39).  Bowen further teaches solvents include glycols such as propylene glycol and ethylene glycol (which satisfies claimed one or more additional solvents and one or more stabilizers) (Paragraph 39).  Bowen further teaches a firefighting foam comprising the concentrate and water (Paragraph 11).  Bowen further teaches the concentrate may include corrosion inhibitors, antimicrobials, electrolytes and foam aids to enhance foam expansion (Paragraphs 40-41, 45 47 49).  However, Bowen fails to specifically disclose at least about 5 wt% or 15 to 60wt% deep eutectic solvents comprising sucrose, fructose and glucose or an organic acid, the deep eutectic solvent comprises about 50-75wt% water and the composition is free of diethylene glycol monobutyl ether.
In the same field of endeavor, Dai et al teaches natural deep eutectic solvents are proved to be excellent solvents for a wide range of metabolites and polysaccharides and the natural deep eutectic solvents are also strongly bound to water.  The nontoxic and environmentally friend deep eutectic solvents make them fit for various applications including agrochemical (Conclusion).  Dai et al further teaches examples of the deep eutectic solvents include 1:1:1 molar ratio of fructose:glucose:sucrose, malic acid:glucose:fructose, fructose:sucrose, gluclose:tartaric acid, glucose:malic acid and lactic acid:sucrose (Table 1 and Table 2).  Dai et al further teaches deep eutectic solvents physical properties and solubilizing can be modified with the addition of water (Pg. 65, Right Column).  Dai et al further teaches the viscosity or polarity of the deep eutectic solvent is affected by water percentage (Pg. 66, Right Column).
With regard to at least about 5 wt% or 15 to 60wt% deep eutectic solvents comprising sucrose, fructose and glucose or an organic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided about 5 wt% or 15 to 60wt% deep eutectic solvents comprising sucrose, fructose and glucose or an organic acid in Bowen in view of Dai et al in order to provide a substitute or provide a solvent that is environmentally friendly and replaces conventional solvents as taught in Bowen and in order to solubilize the polysaccharide and surfactant in the composition.  With regard to the weight percentages of the deep eutectic solvent in the composition, it would only be obvious to provide the deep eutectic solvent in the amount of 5-20% by weight as Bowen teaches 5-20% by weight of solvents in the concentrate.
With regard to the deep eutectic solvent comprises about 50-75wt% water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 50-75wt% of water in the deep eutectic solvent as Dai et al teaches the addition of water and adjusting the water percentage in the deep eutectic solvent affects the physical properties, solubilizing properties, viscosity and polarity of the deep eutectic solvent.  It would only be obvious to the ordinary artisan to optimize the amount of water in the deep eutectic solvent in order to regulate the physical properties, solubilizing properties, viscosity and polarity of the deep eutectic solvent.  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.  In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
With regard to the composition being free of diethylene glycol monobutyl ether, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a composition free of diethylene glycol monobutyl ether as Bowen teaches a solvent as an optionally component in the composition (Paragraph 39).  Bowen teaches the optional solvents include glycols and does not require diethylene glycol monobutyl ether in the composition, it would only be obvious to the ordinary artisan to provide a composition with a solvent such as propylene glycol and/or ethylene glycol.
With regard to claim 72, these limitations are product by process limitations.  Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Claims 1, 62-65, 68-69, 75-79 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (WO Patent 2014/153154 (already of record)) in view of Dai et al (Natural deep eutectic solvents as new potential media for green technology (already of record)) in view of Hamilton et al (US Patent 1,431,789 (already of record)).
To further advance the prosecution of this invention, Bowen (US Patent Application 2016/0023032 (already of record)) which is an English equivalent of WO Patent 2014/153154 will be used in this rejection
Regarding claims 1, 62-65, 68-69, 75-79, Bowen teaches an aqueous firefighting composition concentrate comprising at least one polysaccharide gum and at least one surfactant.  The composition is advantageously substantially free of any organofluorine compounds (Paragraph 5).  Bowen further teaches 0.2-7%by weight of polysaccharide gum such as xanthan, alginates and agar (which satisfies claimed 0.43-10wt% and 0.43-2.4wt% of polysaccharide gum and xanthan gum (Paragraphs 29-30).  Bowen further teaches the total surfactant is used in the amount of 1-25% by weight and examples of nonionic surfactants include alkyl polyglucosides (which satisfies claimed 5-40wt% of surfactant) (Paragraphs 31, 34).  Bowen further teaches the concentrate can contain a solvent that enhances solubility of one or more components in the mixture in the amount of 5-20% by weight (Paragraph 39).  Bowen further teaches solvents include glycols such as propylene glycol and ethylene glycol (which satisfies claimed one or more additional solvents and one or more stabilizers) (Paragraph 39).  Bowen further teaches a firefighting foam comprising the concentrate and water (Paragraph 11).  Bowen further teaches the concentrate may include corrosion inhibitors, antimicrobials, electrolytes and foam aids to enhance foam expansion (Paragraphs 40-41, 45 47 49).  However, Bowen fails to specifically disclose at least about 5 wt% or 15 to 60wt% deep eutectic solvents comprising sucrose, fructose and glucose or an organic acid, the deep eutectic solvent comprises about 50-75wt% water, saponin and the composition is free of diethylene glycol monobutyl ether.
In the same field of endeavor, Dai et al teaches natural deep eutectic solvents are proved to be excellent solvents for a wide range of metabolites and polysaccharides and the natural deep eutectic solvents are also strongly bound to water.  The nontoxic and environmentally friend deep eutectic solvents make them fit for various applications including agrochemical (Conclusion).  Dai et al further teaches examples of the deep eutectic solvents include 1:1:1 molar ratio of fructose:glucose:sucrose, malic acid:glucose:fructose, fructose:sucrose, gluclose:tartaric acid, glucose:malic acid and lactic acid:sucrose (Table 1 and Table 2).  Dai et al further teaches deep eutectic solvents physical properties and solubilizing can be modified with the addition of water (Pg. 65, Right Column).  Dai et al further teaches the viscosity or polarity of the deep eutectic solvent is affected by water percentage (Pg. 66, Right Column).
In the same field of endeavor, Hamilton et al teaches a fire extinguishing liquid comprising saponin as a foaming agent (Pg. 1, Lines 1-31; Claim 17).
With regard to at least about 5 wt% or 15 to 60wt% deep eutectic solvents comprising sucrose, fructose and glucose or an organic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided about 5 wt% or 15 to 60wt% deep eutectic solvents comprising sucrose, fructose and glucose or an organic acid in Bowen in view of Dai et al in order to provide a substitute or provide a solvent that is environmentally friendly and replaces conventional solvents as taught in Bowen and in order to solubilize the polysaccharide and surfactant in the composition.  With regard to the weight percentages of the deep eutectic solvent in the composition, it would only be obvious to provide the deep eutectic solvent in the amount of 5-20% by weight as Bowen teaches 5-20% by weight of solvents in the concentrate.
With regard to the deep eutectic solvent comprises about 50-75wt% water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 50-75wt% of water in the deep eutectic solvent as Dai et al teaches the addition of water and adjusting the water percentage in the deep eutectic solvent affects the physical properties, solubilizing properties, viscosity and polarity of the deep eutectic solvent.  It would only be obvious to the ordinary artisan to optimize the amount of water in the deep eutectic solvent in order to regulate the physical properties, solubilizing properties, viscosity and polarity of the deep eutectic solvent.  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.  In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
With regard to saponin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided saponin in Bowen and Dai et al in view of Hamilton et al in order to provide a foaming aid in to the concentrate of Bowen (Paragraph 41).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
With regard to the composition being free of diethylene glycol monobutyl ether, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a composition free of diethylene glycol monobutyl ether as Bowen teaches a solvent as an optionally component in the composition (Paragraph 39).  Bowen teaches the optional solvents include glycols and does not require diethylene glycol monobutyl ether in the composition, it would only be obvious to the ordinary artisan to provide a composition with a solvent such as propylene glycol and/or ethylene glycol.
With regard to claim 75, these limitations are product by process limitations.  Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.  
Response to Arguments
The declaration under 37 CFR 1.132 filed October 12, 2022 is insufficient to overcome the rejection of claims 1-2, 50-51, 54-59, 62-65, 68-69, 71-79 based upon the rejection under 35 U.S.C. 103 as set forth in the last Office action because: the instant claims are not commensurate in scope with the showing of unexpected results.  It has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227.
Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Bowen in view of Dai et al, Applicant argues that claim 1 recites a sugar and a sugar alcohol” and an organic acid is different from a sugar alcohol.  The Examiner respectfully disagrees with the above argument because the claim recites “a first compound selected from a sugar and a sugar alcohol” therefore, “a sugar alcohol” is not required in the claim.  Furthermore, claim 50 recites “the deep eutectic solvent further comprises an organic acid”.
Applicant further argues that claim 1 relates to a firefighting foam composition and not agrochemical, which is different.  The Examiner respectfully disagrees with the above argument because Dai et al teaches natural deep eutectic solvents are proved to be excellent solvents for a wide range of metabolites and polysaccharides and the natural deep eutectic solvents are also strongly bound to water.  The nontoxic and environmentally friend deep eutectic solvents make them fit for various applications including agrochemical.  Therefore, Dai et al is not limited to only agrochemical compositions.  
Applicant further argues that Bowen fails to specifically disclose a deep eutectic solvent.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As recited in the previous office action and above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided about 5 wt% or 15 to 60wt% deep eutectic solvents comprising sucrose, fructose and glucose or an organic acid in Bowen in view of Dai et al in order to provide a substitute or provide a solvent that is environmentally friendly and replaces conventional solvents as taught in Bowen and in order to solubilize the polysaccharide and surfactant in the composition.  With regard to the weight percentages of the deep eutectic solvent in the composition, it would only be obvious to provide the deep eutectic solvent in the amount of 5-20% by weight as Bowen teaches 5-20% by weight of solvents in the concentrate.
With respect to Applicants argument that one of ordinary skill in the art would not combine Bowen with Dai et al because a nonfluorinated firefighting foam composition fails different fail flame tests.  The Examiner respectfully disagrees with the above argument because the declaration does not overcome the obviousness rejection for the reasons provided above, the showing is not commensurate in scope with the claims.  It has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        November 18, 2022